Third District Court of Appeal
                              State of Florida

                      Opinion filed August 31, 2022.

                           ________________

                             No. 3D22-0810
                      Lower Tribunal No. 19-0290-P
                          ________________


                        Steven Stratton, et al.,
                               Appellants,

                                    vs.

                      Christina Intoccia, et al.,
                                Appellees.



     An Appeal from the Circuit Court for Monroe County, Timothy J.
Koenig, Judge.

       Clark, Fountain, La Vista, Prather & Littky-Rubin, LLP, and Julie H.
Littky-Rubin (West Palm Beach), for appellants.

     Hinshaw & Culbertson LLP, and James H. Wyman, for appellees.


Before LOGUE, LINDSEY, and BOKOR, JJ.



                     ON CONFESSION OF ERROR
PER CURIAM.

     Appellees    (Defendants   below)   Christina   and Louise Intoccia

commendably concede that the trial court erred in dismissing the case

without considering the factors set forth in Kozel v. Ostendorf, 629 So. 2d

817 (Fla. 1993). We accept Appellees’ confession of error, reverse the order

of dismissal, and remand for further proceedings.

     Reversed and remanded.




                                     2